On Rehearing.
PER CURIAM.
Originally, on appeal, •the sum of $117.95 was claimed.
The testimony of the bookkeeper of defendant Noullet & Co. shows that the •amount was due. Afterward it entered into .a settlement and casting of accounts. It •was properly admitted as due and taken info account in the judgment of the district -court.
The claim made in the brief is virtually .■abandoned in so far as this amount has '.been allowed on appeal.
Because of admission made, in the district •court, the judgment rendered thereon, and •the virtual abandonment here, that sum is ■•stricken out of our decree.
It follows that our decree remains unchanged, except as to this amount, which is deducted therefrom, i. e., the sum of $117.95.
The judgment of the district court remains increased as heretofore by the sum of $540.70. To that extent only it stands amended. In all other respects it is affirmed.
We have re-examined the issue presented for a rehearing, and have not found ground for granting it. As to the small amount before mentioned, the court considered that it could be deducted without granting a rehearing, particularly as it is to the credit of the applicant for rehearing, and can in no way affect the other issues.
Rehearing refused, with above amendment.